Case 0:18-cv-62287-UU Document 8 Entered on FLSD Docket 10/17/2018 Page 1 of 5



                                UN ITED STATES DISTRICT COURT
                                SO U THERN DISTR ICT O F FLO RID A
                                 CASE NO.18-62287-CIV-UNGARO

 TO DD RIZZI,
                Plaintiffts),


 ZW ICKER & ASSOCIATES,P.C.,
                Defendantts).

                          SCHEDULING ORDER FOR PRETRIAL
                              CONFERENCE AND TRIAL

        THIS CAU SE is setfor PretrialC onference at 11:00 A .M .on APR IL 26,2019 in the

 Courthouse Building,400 North M iam iAvenue,Courtroom 12-4,M iam i,Florida 33128. The

 partiesshallbepreparedtoarguethemeritsofanypendingmotionts)atthePretrialConference.
        Settlementnegotiationsshallnotjustifyanyfailurebythepartiestoconductdiscovery.The
 partiesshalladhereto the followingtim e schedule:

                                       T IM E SCH EDU LE

  Cut-offdateforadding partiesoram ending pleadings                  NO VEM BER 16,2018


  A11discovery mustbe completed by                                   FEBRUARY 22,2019
  Al1motionsincludingsummaryjudgmentmotions,motions    M ARCH 8,2019
  relatedtosummaryjudgmentmotionsandDaubertmotionsmust
  be filed by



  JointPretrialStipulation,Jury InstructionsorProposed               M A R CH 22,2019
  FindingsofFactand Conclusion ofLaw m ustbe filed by


 ALL EXPER T DISC O V ERY M U ST BE CO M PLE TED BY TH E D ISC O V ERY CU T-O FF.
 TH EREFO R E, TH E PA R TIES M U ST A G R EE U PO N A SCH EDU LE FO R EX PER T
Case 0:18-cv-62287-UU Document 8 Entered on FLSD Docket 10/17/2018 Page 2 of 5



 DISCLO SURES AND DEPO SITION S W H ICH W ILL FACILITATE TH EIR
 C O M PLET IO N BY T H A T DA TE. TH E C O N TEN T O F T H E EX PER T DISC LO SUR ES
 M UST CONFORM TO THE REQUIREM ENTS OF FEDERAL RULE OF CIVIL
 PRO CED UR E 26.

 T H E TIM E SC H ED U LE C O N TAIN ED IN TH IS O R D ER M A Y N O T BE M O DIFIED
 A BSENT PRIO R O RD ER O F TH E C O U R T. IN TH E EV EN T TH E C O UR T G R ANT S A
 CONTINUANCE OF TH E ORIGINALLY SCH EDULED TRIAL DATE,ALL OTHER
 DATES,INCLUDING THE PRETRIAL CONFEM NCE DATE,SHALL M M AIN IN FULL
 FORCE AND EFFECT UNLESS THE COURT STATES OTH ERW ISE IN W RITING .

        To theextentthisOrderconflictswith the LocalRules,thisordersupersedesthem . Each

 attorney and each self-represented party is charged w ith the duty of com plying w ith this Order.

 Failuretocomply withthetim eschedulem ayresultindism issalorothersanctions.Thepartiesare

 precludedfrom filingunilateralpretrialstipulations'
                                                   ,anypartycausingunilateralpre-trialstipulations

 to be tiledwillberequiredto show causewhy sanctionsshould notbeimposed.

        Exhibits m ust be pre-m arked and exchanged prior to execution of the Joint Pretrial

 Stipulation. Each exhibitshould be m arked with a sticker identifying the case number,exhibit

 num ber,and party offering the exhibit.

        The Joint Pretrial Stipulation shall include a num bered list of trial exhibits,other than

 impeachmentexhibits,withobjections,ifany,toeachexhibit,includingthebasisforobjectionsas
 providedinLocalRule16.1(E)(9).Thelistofexhibitsmustlistindividualexhibitsorindividual

 compositecxhibitsandmustincludeacolumnreflectingthcopposingparty'sobjections.The
 Courtrequires use ofthe form attached hereto as exhibitççA .''The listofexhibits also shall

 identify thosew hich theparty expects to offer and thosew hich theparty m ay offer iftheneed

 arises.ThefailureofapartytoobjecttotheexhibitslistedinthePretrialStipulationshallconstitute
 awaiverofanyobjections,includingobjectionsunderRules402 and403 oftheFederalRulesof
Case 0:18-cv-62287-UU Document 8 Entered on FLSD Docket 10/17/2018 Page 3 of 5



 Evidence.

        The JointPretrialStipulation also shallinclude a num bered listoftrialw itnesses,w ith their

 addresses,separatelyidentifyingthosewhom thepartyexpectstopresent,thosewhom thepartymay

 callifthe need arises,andthosewho willtestify asexperts. lmpeachmentwitnessesneed notbe

 listed.W itnesseswhosetestim onyisexpectedtobepresentedby deposition shallbesodesignated

 on thewitnesslists.N olaterthanthedateofthePretrialStipulation,theparty offering adeposition

 shalltslewiththeCourtdesignationsofthepagesand linesofdeposition testim onytobeoffered at

 trial,togetherwith theopposingparty'scross-designationsand objectionstotheofferingparty's
 designations,andtheofferingparty'sobjectionsto cross-designations.Anypartythatintendsto
 presenttestimonybydepositionshallcontacttheCourtroom Deputyat(305)523-5555toobtainthe
 fonn thattheattorneysmustusefordepositiondesignations,cross-designationsandobjections.
        Thepartiesalsom ustsubm itJointStipulated Proposed Jury lnstrud ionsand alointproposed

 VerdictForm concurrently with subm ission ofthe PretrialStipulation.

        YOU ARE HEREBY NOTIFIED thatthe above-styled cause issetforTRIAL duringthe

 tw o-w eek period com m encing M AY 28,2019,at9:00 a.m .,before the H onorable UrsulaU ngaro.

 Counselshallreportto a Callofthe trialcalendar at1:00 p-m .on M A Y 22,2019,fora tw o-w eek

 trialcalendar. Atthistim e,each case w illbe assigned a num berfortrial. A 1lcases w illrem ain on

 the calendaruntiltried oruntilfurthernotice is received by counselfrom the Court.

        Ifthiscase isto be tried byjury,the partiesmustsubmitproposed voirdirequestions
 necessarytobringoutinformationotherthantheidentityorexperienceofprospectivejurorsnolater
 than the Calendar Call.

        W ITH REGA RD TO SETTLEM EN T,ifa case issettled,counselare directed to infonu the
Case 0:18-cv-62287-UU Document 8 Entered on FLSD Docket 10/17/2018 Page 4 of 5



 Courtpromptly at(305)523-5555andto submitan appropriateOrderforDismissal,pursuantto
 Fed.R.Civ.P.41(a)(1).SuchanOrdermustbefiledwithinfive(5)daysofnotitscationtotheCourt.
           YOU ARE HEREBY REOUIRED TO FILE,within ninety (90)daysthisOrder,an
 lnterim Joint Status R eportansw ering the follow ing questions'
                                                                .

       Haveallthedefendantsbeen servedandansweredthecomplaint?Ifnot,statethereasonts)
 forthefailuretodo so.

           lfthisisaclassaction,hasam otion forclasscertification been filed? lfso,whatisits

 status?

           lfdiscovery isnotclosed,w hatisthe parties'agreed upon plan forthe com pletion of

 discovery bythe deadline,including butnotlim ited to theexchange ofallrelevantelectronically

 stored inform ation?

 4.        A re there any m otions or discovery disputes pending? If so,indicate the status ofeach

 separately.

 5.        HavethepartiestiledtheirNoticeofSelection ofM ediatorasrequiredbytheCourt'sOrder

 ofReferralto M ediator?

 6.        H ave the partiesagreed to aplace,date and tim e form ediation and hasthe lead attorney for

 theplaintiffts) completedtheform OrderSchedulingM ediationandsubmittedittotheCourt?If
 not,statethereasonts)forthefailuretodoso.
           H avethepartiesengaged in inform alsettlem ent negotiations?Ifso,explain the extentofthe

 negotiations.Ifnot,explainthereasonts)forthefailuretodoso.
 8.        lfthe case is less than five daysto try,have the parties conferred and have they agreed to

 trialbefore a U .S.M agistrate Judge,w herein a date certain fortrialm ay be given?
Case 0:18-cv-62287-UU Document 8 Entered on FLSD Docket 10/17/2018 Page 5 of 5



        ThepartiesshallcommunicatewiththeCourtsolelyby motionornoticefiled withtheClerk

 ofCourtand appropriately served on the otherparties. A ny party who,w ithoutreceiving leave of

 Court,m ailscorrespondence directly to the Courtw illbe considered in contem ptofthis order.

        DISCOVERY DISPUTES: M agistrateJudge O'Sullivan holdsa regulardiscovery

 calendar.N o w ritten discovery m otions,including m otions to com pel,for protective order,

 or related m otionsfor sanctions shallbe filed unless the M agistrate Judge so directs athis

 discovery calendar. Counselm ustactually eonferand engagein reasonablecomprom isein a

 genuineeffortto resolve theirdiscoverydisputesbeforenoticingthe dispute forthediscovery

 calendar.The Courtmay im posesanctions,monetaryorotherwise, ifitdeterm ines discovery is

 being im properly soughtorisbeing w ithheld in bad faith. 1f,afterconferring,thepartiesare

 unabletoresolvetheirdiscoverydisputewithoutCourtintervention, they shallnotfile written

 m otions.Rather,theifm ovingparty''shallcontactthecham bersofM agistrateJudgeO'Sullivan

 at(305)523-5920andplacehematteronthenextavailablediscoverycalendar.
        DONEandORDEREDatMiami,Florida,this /                     dayofOctober,2018.

                                                   UR SU LA UN GA RO
                                                   UN ITED STATES D ISTRICT JUD G E
 cc:AllCounselofR ecord
